Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 1/20/2021. Claims 7, 14, 19 have been cancelled and 21 has been added.  Claims 1-6, 8-13, and 15-19 have been amended. Therefore claims 1-6, 8-13, 15-19 and 21 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant’s argument relative to the invocation of 35 U.S.C 112, sixth paragraph, to claims 15, 17-20 is acknowledged.  Claim language intends to invoke 35 U.S.C 112, sixth paragraph.  
Acknowledgement to applicant’s amendment to claims 2-7, 9-14, 16-20 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections.  Rejection to claims 2-7, 9-14, 16-20 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 1, 2-6, 9-13, 16-19 have been noted.  The claims have been reviewed, entered and found obviating to previously raised rejection under 35 U.S.C. 112(a) or 112 (pre-AIA ), second paragraph.  Rejection to claims 1, 2-6, 9-13, 16-19 is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Jacklin (Reg. No. 64894) on March 16, 2021.
The application has been amended as follows:

1. (Currently Amended) A system comprising:
	a hybrid hash key analyzer to:
access, from a first memory region of a computing device, a metered hash key of an exposure record obtained from a meter;
apply a blurring function to the metered hash key to determine a blurred metered hash key, the blurring function to set at least one least significant bit of the metered hash key to zero; 
access, from a second memory region of the computing device, reference records representative of respective portions of a plurality of media; and
determine reference confirmation data candidates from with respective hash keys that match the blurred metered hash key; and
	an impression logger to, when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates:

credit at least a portion of first media corresponding to the first media identification data with an exposure credit.
2. (Previously Presented) The system as defined in claim 1, wherein one of the hash keys of the reference records matches the blurred metered hash key when an error level, calculated based on a comparison between the one of the hash keys and the blurred metered hash key, satisfies a threshold.
3. (Currently Amended) A system comprising: 
a hybrid hash key analyzer to:
access, from a first memory region of a computing device, a metered hash key of an exposure record obtained from a meter;
access, from a second memory region of the computing device, reference records representative of respective portions of a plurality of media; and
determine reference confirmation data candidates from with respective hash keys that match the metered hash key; 
an impression logger to, when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates:
store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and

an error handler to, when the first confirmation data accessed from the exposure record does not match the reference confirmation data candidates:
generate respective error values for respective ones of the reference confirmation data candidates; and
if a first one of the respective error values satisfies a threshold, store a second impression record, the second impression record to associate (i) second media identification data associated with a first one of the respective ones of the reference confirmation data candidates corresponding to the first one of the respective error values, and (ii) the meter identifier of the exposure record.
4. (Previously Presented) The system as defined in claim 3, wherein the error handler is to generate the respective error values using a bitwise comparison.  
5. (Previously Presented) The system as defined in claim 1, wherein the metered hash key of the exposure record represents an exposure to the first media.  
6. (Previously Amended) The system as defined in claim 1, wherein the hybrid hash key analyzer is further to apply the blurring function to the metered hash key before comparing the blurred metered hash key to the respective ones of the reference records.  
7. (Cancelled)

8. (Currently Amended) A tangible computer readable storage medium comprising machine readable instructions that, when executed, cause a machine to at least: 
access a metered hash key of an exposure record obtained from a meter;

	access reference records representative of respective portions of a plurality of media;
determine reference confirmation data candidates from with respective hash keys that match the blurred metered hash key; 
	when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates, store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and
credit at least a portion of first media corresponding to the first media identification data with an exposure credit.
9. (Previously Presented) The tangible computer readable storage medium as defined in claim 8, wherein one of the hash keys of the reference records matches the blurred metered hash key when an error level, calculated based on a comparison between the one of the hash keys and the blurred metered hash key, satisfies a threshold.

10. (Currently Amended) A tangible computer readable storage medium comprising machine readable instructions that, when executed, cause a machine to at least: 
access a metered hash key of an exposure record obtained from a meter;
access reference records representative of respective portions of a plurality of media; and
determine reference confirmation data candidates from with respective hash keys that match the metered hash key; 

store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and
credit at least a portion of first media corresponding to the first media identification data with an exposure credit; and
when the first confirmation data accessed from the exposure record does not match the reference confirmation data candidates:
generate respective error values for respective ones of the reference confirmation data candidates; and
if a first one of the respective error values satisfies a threshold, store a second impression record, the second impression record to associate (i) second media identification data associated with a first one of the respective ones of the reference confirmation data candidates corresponding to the first one of the respective error values, and (ii) the meter identifier of the exposure record.
11. (Previously Presented) The tangible computer readable storage medium as defined in claim 10, wherein the instructions, when executed cause the machine to generate the respective error values with a bitwise comparison.  
12. (Previously Presented) The tangible computer readable storage medium as defined in claim 8, wherein the metered hash key of the exposure record represents an exposure to the first media.


14. (Cancelled)

15. (Currently Amended) A system comprising:
	means for analyzing a hybrid hash key, the means for analyzing to:
access a metered hash key of an exposure record obtained from a meter;
apply a blurring function to the metered hash key to determine a blurred metered hash key, the blurring function to set at least one least significant bit of the metered hash key to zero; 
access reference records representative of respective portions of a plurality of media; and
determine reference confirmation data candidates from with respective hash keys that match the blurred metered hash key; and
	means for logging an impression, wherein when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates, the means for logging is to:
store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and
credit at least a portion of first media corresponding to the first media identification data with an exposure credit.


17. (Currently Amended) A system comprising: 
means for analyzing a hybrid hash key, the means for analyzing to:
access a metered hash key of an exposure record obtained from a meter;
access reference records representative of respective portions of a plurality of media; and
determine reference confirmation data candidates from with respective hash keys that match the metered hash key;
means for logging an impression, wherein when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates, the means for logging is to:
store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and
credit at least a portion of first media corresponding to the first media identification data with an exposure credit; and
means for error handling, wherein when the first confirmation data accessed from the exposure record does not match the reference confirmation data candidates: 
the means for error handling is to generate respective error values for respective ones of the reference confirmation data candidates; and

18. (Previously Presented) The system as defined in claim 17, wherein the means for error handling is to generate the respective error values using a bitwise comparison
19. (Currently Amended) The system as defined in claim 15, wherein the means for analyzing the hybrid hash key is to apply the blurring function to the metered hash key before comparing the blurred metered hash key to the 
20. (Cancelled)
21. (Original) The system as defined in claim 15, wherein the metered hash key of the exposure record represents an exposure to the first media.

Allowable Subject Matter
Terminal Disclaimer filed to overcome non-statutory double patenting with US Patent 10,200,546 B2 (application number: 14/866,755) was filed and approved by the Office on March 18, 2021.
Claims 1-6, 8-13, 15-19 and 21 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:

Wright et al. (US 2008/0126420 A1) teaches example methods, apparatus, systems, and articles of manufacture meter media content presented on a wireless communication device are disclosed. A disclosed example method receives media content via a wireless communication device. The media content is to be presented via the wireless communication device. First information is generated indicative of a media presentation mode of a media presentation application executed by the wireless 
Burrows (US 6,005,503) teaches in a computer implemented method, a list of variable size integers is encoded in a memory. Each variable size integer is expressed as a set of a minimum number of bytes. A fixed number the bytes of the sets are grouped with an associated bit map into a logical memory word unit. Each bit map has one continuation bit for each of the fixed number of bytes. Each continuation bit indicating whether or not a particular variable size integer continues into a following byte. An entry is stored in an array for each possible pattern of continuation bits of the bit maps. Each entry including a plurality of fields. There is one field for each of the fixed number of bytes in each group. Each field stories a length of a corresponding set of bytes expressing a particular variable size integer in the group. The entries provide a decoding table that is indexable by the bit maps to recover the list of variable size integers.
However, prior art is silent on "a hybrid hash key analyzer to:
access, from a first memory region of a computing device, a metered hash key of an exposure record obtained from a meter;
apply a blurring function to the metered hash key to determine a blurred metered hash key, the blurring function to set at least one least significant bit of the metered hash key to zero; 

determine reference confirmation data candidates from respective ones of the reference records that include with respective hash keys matching that match the blurred metered hash key; and
	an impression logger to, when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates:
store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; and
credit at least a portion of first media corresponding to the first media identification data with an exposure credit", in combination with all other claim limitations, as it has been recited in independent claims 1, 8, and 15, and “a hybrid hash key analyzer to: access, from a first memory region of a computing device, a metered hash key of an exposure record obtained from a meter; access, from a second memory region of the computing device, reference records representative of respective portions of a plurality of media; and determine reference confirmation data candidates from respective ones of the reference records that include with respective hash keys matching that match the metered hash key;  an impression logger to, when first confirmation data accessed from the exposure record matches one of the reference confirmation data candidates: store a first impression record, the first impression record to associate first media identification data associated with the matching one of the reference confirmation data candidates with a meter identifier of the exposure record; generate respective error values for respective ones of the reference confirmation data candidates; and if a first one of the respective error values satisfies a threshold, store a second impression record, the second impression record to associate (i) second media identification data associated with a first one of the respective ones of the reference confirmation data candidates corresponding to the first one of the respective error values, and (ii) the meter identifier of the exposure record”, also in combination with the other claim limitations, as it has been recited in independent claims 3, 10 and 17.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lizbeth  Torres Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


/March 23, 2021/
/ltd/